Case 2:19-cV-00891-GAI\/| Document 13 Filed 03/25/19 Page 1 of 4

APPENDIX X

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Shalea Oliver C]Vl[_, ACT[ON

V.

SEIU Local 688, et a|. NO‘ 19-0391

ORDER

 

AND NOW, this Day of , , it is hereby
ORDERED that the application of J€ffl'ey Schwab . Esquire, to practice in this
court pursuant to LocaI Rule of Civil Procedure 83.5.2(b) is

E| GRANTED.

l l DENIED.

 

Case 2:19-cV-00891-GAI\/| Document 13 Filed 03/25/19 Page 2 of 4
IN THE UNITED S'I`ATES DISTRICT COURT
FOR THE EASTERN DISTR[CT OF PENNSYLVANIA

Civi| Action No# 19-0391

APPLIC4 TION FORM FOR THOSEA TTORNEYS SEEKING T 0 PRACTICE IN THIS COURTPURSUANT TO
LOCAL RULE' OF CIVIL PROCEDURE 83.5.2(b)

l. APPLICANT’S STATEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

I, leff-rey Sch“'ab the undersigned, am an attorney who is not currently admitted to
either the bar of this court or the bar of the Supreme Court of Pennsy[vania, and l hereby apply t`or admission to practice in this court
pursuant to Loca| Ru[e ofCivil Procedure 83.5.2(b), and am submitting a check. number , for the $40.00 admission
fee.

A. t state that l am currently admitted to practice in the following state jurisdictions
lllinois l 1/09/2006 62907]0

(State where admitted) (Admission date) (Attorney Identificalion Number)
(Stale where admitted) (Admission date) (Attorney ldentification Number)
(State where admittcd) (Ar.lmission date) (Attomcy ldentiticetion Number)

B. l state that l am currently admitted to practice in the following federal jurisdictions.'
N.D.oflL 01/11/2007

(Court where admitted) (Admission date) (Attomey ldentit'lcation Number)
7th Circuit 10/3 1/20l4

(Court where admitted) (Admission date) {Attorney ldentitication Number)
Supreme Court 01/16/20 l 8

(Court where admitted) (Admission date) (Anorney ldentification Number)

C. l state that l am at present a member ofthe aforesaid bars in good standing and that l will demean tin/self as an attorney of

this court uprightly and according to iaw. and that l will support and defend the Constitntion of the Um‘ted S!ates.

l am entering my appearance for Shalea Oli"'er

4//1¢_`

(Ap¢licant’s Signature)

03/1 5/2019
(Date)

 

APPLICANTS FIRM NAME _-“ ADDRESS f TELEPI'IONE NUMBER:
Liberty Justice Center

190 South LaSa|le Street, Suite 1500, Chicago, lllinois 60603
312-263-?668

 

Swom and subscribed before me this

Day of , 200_

 

Notary Pub|ic lO/O4

Case 2:19-cV-00891-GAI\/| Document 13 Filed 03/25/19 Page 3 of 4

ll. SPONSOR’S STATEMENT. MOTION AND CERTIFICATE OF SERVICE

The undersigned member of the bar of the United States District Court for the Eastem
District of Pennsylvania hereby moves f`or the admission of -l€ffl‘¢y SChWab to
practice in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or
after reasonable inquiry believe) that the applicant is a member in good standing of the above-
referenced state and federal courts and that the applicant’s private and personal character is good. l
certify that this application form was on this date mailed, with postage prepaid, to all interested

counsel.
, //@?Mwa /?4 $'7£@?‘

Admission ildate Attorney
ldentif`lcation No.

Charles 0. Beckley ll
Sponsor’s Name

 

 

SPONSOR’S OFFlCE ADDRESS AND TELEPHONE NUMBER:

Beckley & Madden L.LC

 

212 N. Third St., Suite 30|, l'larrisburg, PA l'llOl

 

717-233-7691

 

Swom and subscribed before me this

¢beay or marci_'} , 20013

      

tary Pub|ic
DUWOMVEAL]H DF PENNSYLVM|A
NUTAI'\IAL SEAL
RACHEL M MARBEN

 
 

Notary Pub|ic
CITY 0F HAHH|SBURG DAUPH|N CDUNTY
My Commlssion E:plres May 2. 2020

 
      

Case 2:19-cV-00891-GAI\/| Document 13 Filed 03/25/19 Page 4 of 4

lN THE UN]TED STATES DISTRICT COURT
FOR THE EASTERN DlSTRICT OF PENNSYLVANIA

Shalea O|iver : C[V[L AC'I`ION

V.

SEIU Local 688, et al.
NO. l9-0891

CERTIFICATE OF SERVICE
I declare under penalty of perjury that a copy of the application of -leffre¥ S°h“'ab
Esquire, to practice in this court pursuant to Local Ru|e of Civil Procedure 83.5.2(b) and the relevant

proposed Order which, il` granted, would permit such practice in this court was served as follows:

Matthew Skolnik, Office ofAttorney General, 1600 Arch St., Ste. 300

"t.
Phi|adelphia, PA 19103, mskolnik@attorneygeneral.gov *
'_ / f
*». 7Z" \

far aaa

gnature of omey

 

 

 

Charles O. Beckley ll
Name of Attomey

 

Shalea Oliver
Name of Moving Party

5 .\"

 

D

